             Case 1:20-cv-02414-RA Document 14 Filed 07/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                              USDC-SDNY
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC#:
 DARRYL GRAY, individually and on behalf                   DATE FILED: 7/1/2020
 of all others similarly situated,

                             Plaintiff,
                                                              No. 20-CV-2414 (RA)
                        v.
                                                                      ORDER
 ALPHA AND OMEGA SEMICONDUCTOR
 LIMITED, MIKE F. CHANG, AND YIFAN
 LIANG,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       Having considered the motion of Darryl Gray for appointment as lead plaintiff and

approval of lead counsel (the “Motion”), and good cause appearing, the Court ORDERS as

follows:

       1.       The Motion is GRANTED;

       2.       The Court, having considered the provisions of the Private Securities Litigation

Reform Act of 1995, 15 U.S.C. § 78u-4(a)(3)(B), appoints Darryl Gray as Lead Plaintiff; and

       3.       Pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(v), the Court approves Lead Plaintiff’s

selection of Glancy Prongay & Murray LLP as Lead Counsel for the class.

       4.       Lead plaintiff shall, within sixty (60) days from the appointment of lead plaintiff

and lead counsel, file an amended complaint, if any, or designate the current complaint as

operative.

       5.       Defendants shall, within sixty (60) days from the filing or designation of above,

answer the amended or operative complaint, or otherwise move.




                                                 1
              Case 1:20-cv-02414-RA Document 14 Filed 07/01/20 Page 2 of 2



         6.      Lead plaintiff may file an opposition brief to any motion to dismiss by no later than

forty-five (45) days after such filing is made

         7.      Defendants may file a reply to any opposition filed by lead plaintiff to a motion to

dismiss, if any, by no later than forty-five (45) days after such filing is made.

         IT IS SO ORDERED.


Dated:        July 1, 2020
              New York, New York


                                                    RONNIE ABRAMS
                                                    United States District Judge




                                                   2
